Metcalf, J.
It was decided in Carey v. Berkshire Railroad, 1 Cush. 475, that an action like this cannot be maintained at common law; that the death of a human being is not, by that law, the ground of an action for damages. And so it has since been decided by the courts of Louisiana, Kentucky, Ohio and Connecticut. Hubgh v. N Orleans & Carrollton Railroad, 6 Louis. Ann. R. 495. Eden v. Lexington & Frankfort Railroad, 14 B. Monr. 204. Worley v. Cincinnati, Hamilton & Dayton Railroad, 1 Handy, 481. Connecticut Mut. Life Ins. Co. v. N York & N. Haven Railroad, 25 Conn. 265. The declaration in the present case, therefore, sets forth no cause of action recognized by any law of this commonwealth. We have no statute that would authorize this action, even if the injury complained of had been done by a railroad company incorporated by our legislature. And we may rightly assume that the common law of Maine — formerly a part of this state — is the same as our own. Indeed, the plaintiff’s counsel does not attempt to maintain the action on any law of Massachusetts, but admits, in his brief, that “ the right of the plaintiff to sue depends on the law of the State of Maine.” Hence, on the established rules of pleading, it would seem that the omission to aver, in the declaration, that the law of Maine gives the plaintiff a remedy against the defendants for the alleged cause of action, is a sufficient reason for sustaining the demurrer. Foreign laws are facts of which courts do not take notice until they are proved; and it is everywhere laid down as a rule that they must be pleaded. We have not been referred to any precedent, nor have we found any, in which this *57rulé has been applied to a declaration; (no case having been found in which the declaration was on a claim enforceable only by a foreign law;) yet we can perceive no reason why the rule is less applicable to a declaration than to a plea in bar, to which plea the rule is applied with much strictness. Walker v. Maxwell, 1 Mass. 104. Collett v. Lord Keith, 2 East, 260. Benham v. Earl of Mornington, cited in 2 Saund. Pl. & Ev. 56, 57. Hempstead v. Reed, 6 Conn. 486 Peck v. Hibbard, 26 Verm. 706. And it should doubtless be applied to a defendant’s answer, which is substituted, by our statutes, for a plea in bar.
The plaintiff’s counsel has not suggested that there is any law of Maine on which this action can be supported. His argument is, that it is for the defendants to show that there is no such law; that the court cannot say, without evidence, that there is not. But these positions have no foundation in the law of evidence.
The demurrer admits that the defendants, in consideration of the matter alleged in the declaration and the plaintiff’s forbearance to sue them, promised to pay her, &c. But it is a very ancient rule of law, that a promise to pay money, in consideration of forbearance to sue, when there is no legal cause of action, is without consideration and void. Toley & Windham’s case, 2 Leon. 105. Hammon v. Roll, March, 202. Chit. Con. (7th Amer. ed.) 35. Demurrer sustained.